             Case 1:19-cv-02330-RDB Document 87 Filed 07/13/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF MARYLAND (NORTHERN DIVISION)

SIRIUS SIGNAL, L.L.C.,                         *

                   PLAINTIFF,                  *

V.                                             *     CASE NO. 1:19-CV-02330-RDB

WEEMS & PLATH, LLC,                            *

                   DEFENDANT.                  *

*        *         *         *     *     *     *     *      *       *      *      *       *

WEEMS & PLATH, LLC,                            *

         COUNTER-PLAINTIFF,                    *

V.                                             *

ANTHONY COVELLI et al.,                        *

         COUNTER-DEFENDANTS.                   *

*        *         *         *     *     *     *     *      *       *      *      *       *


                                 NOTICE OF ENTRY OF APPEARANCE

         Please enter the appearance of Cynthia E. Rodgers-Waire as additional counsel for the

Counter-Defendant Sirius Signal, L.L.C., in the above-entitled case.



                                                           /s/ Cynthia E. Rodgers-Waire
                                                      Cynthia E. Rodgers-Waire
                                                      Federal Bar No. 22279
                                                      Wright, Constable & Skeen, LLP
                                                      7 Saint Paul Street, 18th Floor
                                                      Baltimore, Maryland 21202
                                                      Telephone: (410) 659-1310
                                                      Fax: (410) 659-1350
                                                      crodgers-waire@wcslaw.com
                                                      Attorney for Sirius Signal, L.L.C


{00414664v. (17272.00003)}
            Case 1:19-cv-02330-RDB Document 87 Filed 07/13/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 13th day of July, 2020, copies of the foregoing Notice

of Entry of Appearance were served via this Court’s ECF filing system upon:

         J. Stephen Simms, Esquire
         Christopher J. Lyon, Esquire
         Summs Showers, LLP
         201 International Circle, Suite 250
         Cockeysville, Maryland 21030
         Attorneys for Weems & Plath

         Andrew L. Cole, Esquire
         Cole Schotz, P.C.
         300 East Lombard Street, Suite 1450
         Baltimore, MD 21202
         Attorneys for Sirius Signal, LLC, Anthony Covelli,
         Robert Simons, Jr., EMLinQ, LLC, Scott Mele and Tektite Industries, Inc.

and via email upon:

         Rita C. Chipperson, Esq. (admitted pro hac vice)
         Kevin M. Curran, Esq. (admitted pro hac vice)
         Chipperson Law Group, P.C.
         163 Madison Avenue
         Suite 220-40
         Morristown, NJ 07960
         rcc@chippersonlaw.com
         kmc@chippersonlaw.com


                                                          /s/ Cynthia E. Rodgers-Waire
                                                     Cynthia E. Rodgers-Waire




{00414664v. (17272.00003)}
